DETAILED ACITON

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1. Formal Matters
	Claims 1-4, 6 and 20 are the subject of this Office Action.


2. Specification
	The objection to the specification has been withdrawn in view of Applicants’ amendments to the trademarks.


3. Foreign Priority
	The foreign priority document has been received.


4. Claim Objections
	Claim 1 remains objected to since the second recitation (line 5) of “Farnesyl” remains capitalized
 


 5. Claim Rejections - 35 USC § 101
	No rejection is being made over 35 USC 101 in view of Applicants’ amendment to claim 1 to add a cancer-specific treatment.


6. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	
Claims 1-4, 6 and 20 remain rejected for the reasons already of record on pages 4-5 of the Office Action dated 2/24/21. The issue regarding “fragment thereof” has been withdrawn in view of Applicants’ amendments to the claims.
As for the remaining issue, the Examiner takes no issue with the case law. Applicants provided a declaration (references in the response) which discusses the comparison of FPP synthase expression in patients with cervical lesions vs. control. The conclusion is that FPP expression levels are significantly increased in patients with high-grade cervical lesions compared to control.
This has been considered, though not deemed persuasive. While the declaration clearly supports its conclusion, it is noted that the claims are not drawn to differentiating patients with cervical cancer from those without cervical cancer. FPP synthase (also known as FDP synthase) expression has been shown to be elevated in other cancers, including colorectal (Notarnicola et al.), glioblastoma (Abate et al. - Abstract) and other instances (e.g. lines 7-14 of the second page of Abate). Furthermore, though the patients taught in Todenhofer would not be included in the instant methods, it is being cited to further support the breadth of conditions/cancers which show increased FPP synthase expression. Therefore, the issue is based on the question that, if a subject is shown to have elevated FPP synthase expression, how can it be concluded that the cancer is cervical, as opposed to colorectal, glioblastoma, or other conditions in which expression is elevated? 



7. Claim Rejections - 35 USC § 112(a) – written description
Claims 1-4, 6 and 20 remain rejected for the reasons already of record on page 5 of the Office Action dated 2/24/21. Applicants’ arguments, and the Examiner’s response, are essentially as discussed above regarding scope of enablement.



8. Obviousness-Type Double Patenting
A.	The rejection has been overcome in view of Applicants’ filing of a TD.
B.	No rejection is being made over copending application 17/199,127. It is noted that the instant claims require FPP synthase to diagnose cervical cancer and only examine Ankyrin-3 as an additional marker (claim 4), but do not recite any correlation between Ankyrin-3 and cervical cancer. In the copending application, it is Ankyrin-3 which is required to diagnose cervical cancer and FPP synthase is only examined as an additional marker (claim 4), with no additional correlation required. 



9. Conclusion
	No claim is allowable.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is (571)272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at (571)272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647